This Office action is in response to communications filed on 2/14/2020.
DETAILED ACTION
Response to Amendment
The amendments submitted on 2/14/2020 have been entered.
Claims 8, 16, and 34-35 have been amended.
Claims 36-37 have been added.
Claims 17-33 have been cancelled.
Claims 1-16 and 34-37 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/14/2020 and 8/24/2020 are being considered by the examiner.
Claim Interpretation
For examination purposes, due to ambiguity, claims 34-37 have been treated as independent claims. See Ex Parte Eisenhardt and Ex Parte Gillis. Applicant should ensure that proper fees are paid. If applicant desires to have the claims treated as dependent claims, the examiner suggests amending to overcome the ambiguity. As an example, claim 34 could be amended to recite: The method according to claim 1, wherein operations of the method are performed by a device, comprising a processor and a memory, wherein the memory is configured to store a computer program; and the processor is configured to execute the program stored on the memory to perform the operations.
Claims 35-37 could be similarly amended.


Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, the limitation “partitioning the RTP data packet into a plurality of data segments according to the bytes per unit, a total bytes of each of the data segments being equal to the bytes per unit” should be - - partitioning the RTP data packet into a plurality of data segments according to the predetermined bytes per unit, a total bytes of each of the data segments being equal to the predetermined bytes per unit - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35 and 37 are rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within one statutory class of invention. Based on the broadest reasonable interpretation of the term "computer-readable storage medium", the term is not limited to non-transitory computer readable storage media, and may include transitory media. The transitory media generally stores/encodes/transmits data/information in form of signals. As such, the claim is drawn to a signal per se. Signal per se does not appear to be a process, machine, manufacture or composition of matter. 
[Claims that recite nothing but the physical characteristics of a form of energy, such as frequency, voltage or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U. S. (15 How.) at 112-14. See also In re Nuijten. Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. Op. at 18): "A propagating signal is not a process, machine, manufacture or composition of matter"]

Claims 9-15 and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?

Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 9, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
9. A method of transmitting data, applicable to a receiving end, the method comprising: receiving an RTP data packet sent by a transmitting end over a Real-time Transport Protocol (RTP) data link established with the transmitting end; and 
determining, according to an RTP padding field in the RTP data packet, whether the RTP data packet is a retransmitted RTP data packet, when the RTP data packet comprises the RTP padding field.
The underlined portions indicate the abstract idea. The underlined limitations are directed to the abstract idea of “Mental processes”, since the idea as a whole could be performed by a human. For example, determining that an RTP packet is a retransmitted RTP packet when the RTP packet comprises an RTP padding field could be performed by observation (i.e. observing the data of the packet), 
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The additional elements recited in claim 1 include receiving an RTP data packet sent by a transmitting end over a Real-time Transport Protocol (RTP) data link established with [a] transmitting end. 
The examiner concludes that the additional elements do not reflect an improvement in the functioning of a computer, or other technology or technical field (the devices, systems, and networks in the claim are simply there to transmit/receive and process information). Transmitting, receiving, and processing information could be performed by systems that are well-known in the art (see, for example, Smart Systems Innovations, “general computer and technological components”, such as processors and memories, lack an inventive concept. Transmission of data using an RTP protocol is well-known in the art and is therefore a technological concept that also lacks an inventive concept).
The additional elements also fail to implement the judicial exception with a particular machine or manufacture integral to the claim. The transmitting, receiving, and processing data could be performed by known computers in the art.
The additional elements do not reflect a transformation or reduction of a particular article to a different state.
The additional elements do not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
The additional elements do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment.

Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, as mentioned above, transmitting, receiving, and processing RTP data could be performed by known general purpose computers in the art.
Regarding claims 10-15 and the limitations further limit the method of claim 9. However, the limitations are directed to processing data to determine if the packet is a retransmitted packet. Accordingly, claims 10-15 are rejected for similar reasons as claim 9.
Regarding claim 36, it recites the limitations 
A computer device, comprising a processor and a memory; wherein the memory is configured to store a computer program; and 
the processor is configured to execute the program stored on the memory 
to perform the method of claim 9.
As notes above, with respect to the rejection of claim 9, a general purpose computer to execute an abstract idea does not transform the invention into significantly more than the abstract idea. Therefore, claim 36 is rejected for reasons similar to those of claim 9, above.
Regarding claim 36, it recites the limitations
A computer-readable storage medium, storing at least one code instruction; 
wherein when the at least one code instruction is executed by a processor, 
the at least one code instruction causes the processer to perform the method as claimed in claim 9.
As notes above, with respect to the rejection of claim 9, a general purpose computer to execute an abstract idea does not transform the invention into significantly more than the abstract idea. Therefore, claim 37 is rejected for reasons similar to those of claim 9, above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34 and 36 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Wang et al. (CN 102595251 A).
Regarding claim 34, Wang discloses a computer device, comprising a processor and a memory (¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk"); 
wherein the memory is configured to store a computer program (¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk"); and 
the processor is configured to execute the program stored on the memory to perform the method of claim 1 (recitation is the intended use of the computer device and therefore does not comprise patentable weight, see, for example, Ex parte Gillis, No. 2011-007483, (PTAB March 4, 2013) ("[C]laims that refer to other claims are not necessarily dependent claims")).
Regarding claim 36, Wang discloses a computer device, comprising a processor and a memory; wherein the memory is configured to store a computer program (¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk"); and 
the processor is configured to execute the program stored on the memory (¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk")
to perform the method of claim 9 (recitation is the intended use of the computer device and therefore does not comprise patentable weight, see, for example, Ex parte Gillis, No. 2011-007483, (PTAB March 4, 2013) ("[C]laims that refer to other claims are not necessarily dependent claims")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 102595251 A) in view of Key e al. (RFC4588, Network Working Group, 2006, hereinafter Key).
Regarding claim 1, Wang discloses a method of transmitting data, applicable to a transmitting end (¶[0032], "a sending end"), the method comprising: 
transmitting a plurality of first Real-time Transport Protocol (RTP) data packets to a receiving end over an RTP data link established with the receiving end (¶[0033], the sending end transmits a "code stream"; ¶[0042], a receiving end receives the code stream; ¶[0103], "the code stream is transmitted through the RTP stream"); 
receiving a retransmission indication message sent by the receiving end, the retransmission indication message being intended to indicate an RTP data packet to be retransmitted among the plurality of first RTP data packets (¶[0043], "When the receiving end detects packet loss, constructs and sends a packet loss feedback message according to the buffered retransmission configuration information"; ¶[0046], "After receiving the packet loss feedback message, the sending end constructs and sends a retransmission packet"); 
encapsulating the RTP data packet to be retransmitted according to the retransmission indication message to obtain a second RTP data packet (¶[0011], "After receiving the packet loss feedback message, the sending end constructs a retransmission packet according to the retransmission configuration information and sends it"; ¶[0016], "the retransmission configuration information is sent based on an extended moving picture experts group (MPEG) protocol or an extended real-time transport protocol (RTP)" - see also ¶[0114], "After receiving the packet loss information fed back by the receiving end, obtain the corresponding original RTP packet from the history buffer, perform encapsulation and packaging according to regulations, and then multiplex the RTP channel to send it, or send it through the RTCP channel" - RTP packets inherently include an RTP padding field, see RFC 3550, page 13, "The RTP header has the following format [...] padding (P): 1 bit [...] If the padding bit is set, the packet contains one or more additional padding octets"), and 
a type flag of the second RTP data packet (RTP packets inherently include a type field, see RFC 3550, page 13, "The RTP header has the following format [...] PT", and page 14, "payload type (PT)"); and 
(¶[0117], at the receiving end, "Demultiplex the RTP stream to obtain the retransmission Package, repair the code stream").
Wang does not disclose that the second RTP data packet comprises an RTP padding field intended to indicate that the second RTP data packet is a retransmitted RTP data packet, and that the type flag is same as a type flag of the first RTP data packet.
Key discloses that the second RTP data packet comprises an RTP padding field (page 9, "If padding of the retransmission packet is needed, padding MUST be performed as with any RTP packets and the padding bit MUST be set"); and 
that a type flag of the second RTP data packet is same as a type flag of the first RTP data packet (page 7, "Retransmission Payload Format", page 8, "The original RTP packet payload, including any possible payload headers specific to the original payload type, MUST be placed right after the retransmission payload header").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang in view of Key so that the second RTP data packet comprises an RTP padding field intended to indicate that the second RTP data packet is a retransmitted RTP data packet, and that the type flag is same as a type flag of the first RTP data packet.
One of ordinary skill in the art would have been motivated because it would increase efficiency of a stream repair scheme (Key, page 3, "Introduction").
Regarding claim 35, Wang discloses a computer-readable storage medium, storing at least one code instruction (¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk"); 
(¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk"). 
The remaining limitations of claim(s) 35 do not read or further define over the limitations of claim(s) 1. Therefore, claim(s) 35 is/are rejected for the same reasons as set forth in claim(s) 1, above.
Claims 9 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 102595251 A) in view of Xavier et al. (US 7991750 B1, hereinafter Xavier).
Regarding claim 9, Wang discloses a method of transmitting data, applicable to a receiving end (¶[0115], a receiving end), the method comprising: 
receiving an RTP data packet sent by a transmitting end over a Real-time Transport Protocol (RTP) data link established with the transmitting end (¶[0117], at the receiving end, "Demultiplex the RTP stream to obtain the retransmission Package, repair the code stream").
Wang does not disclose determining, according to an RTP padding field in the RTP data packet, whether the RTP data packet is a retransmitted RTP data packet, when the RTP data packet comprises the RTP padding field.
Xavier discloses determining, according to an RTP padding field in the RTP data packet, whether the RTP data packet is a retransmitted RTP data packet, when the RTP data packet comprises the RTP padding field (col. 6, lines 26- , "The source application 10 then resends or retransmits the data blocks 22C and 22I by sending padded data blocks 30 containing data blocks 22C and 22I […] The destination application 12 extracts the data blocks 22C and 22I, the checksum values 26A, and the block identifiers 28 from the padded data blocks 30. The destination application 12 also calculates a checksum value 26B for both data blocks 22C and 22I, and compares the calculated checksum values 26B for both data blocks 22C and 22I with the received checksum values 26A. The received and calculated checksum values 26A and 26B are considered to have been matching, as shown in FIG. 5, because the block identifiers for the data blocks 22C and 22I have not been added to the resend list 36. Because the checksum values 26A and 26B of the resent data blocks 22C and 22I matched, the destination application 12 has recorded the data blocks 22C and 22I in the destination disk 20" (that is, the padded data is matched to data to determine that the data is data that was expected by the receiving end after a retransmission request from the receiving end - therefore, the padded data indicated that the padded data was the data that was requested to be retransmitted)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang in view of Xavier for determining, according to an RTP padding field in the RTP data packet, whether the RTP data packet is a retransmitted RTP data packet, when the RTP data packet comprises the RTP padding field.
One of ordinary skill in the art would have been motivated because it would facilitate efficient data processing (Xavier, col. 1, lines 12-13).
Regarding claim 37, Wang discloses a computer-readable storage medium, storing at least one code instruction (¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk"); 
wherein when the at least one code instruction is executed by a processor (¶[0132], "Those of ordinary skill in the art can understand that all or part of the steps in the above method can be completed by a program instructing relevant hardware, and the program can be stored in a computer-readable storage medium, such as a read-only memory, a magnetic disk, or an optical disk").
The remaining limitations of claim(s) 37 do not read or further define over the limitations of claim(s) 9. Therefore, claim(s) 37 is/are rejected for the same reasons as set forth in claim(s) 9, above.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 102595251 A) in view of Xavier (US 7991750 B1), as applied to claim 9, above, and further in view of Bajpai et al. (US 20100232437 A1, hereinafter Bajpai).
Regarding claim 15, the combined system of Wang and Xavier discloses the invention substantially as applied to claim 9, above.
The combined system of Wang and Xavier does not disclose that prior to determining, according to the RTP padding field in the RTP data packet, whether the RTP data packet is the retransmitted RTP data packet, the method further comprises: acquiring a padding flag in an RTP header field in the RTP data packet; and determining, according to the padding flag, whether the RTP data packet comprises the RTP padding field.
Bajpai discloses acquiring a padding flag in an header field in the data packet (¶[0042], a "retransmitted data packet header 516 employs […] a padding bit 542"); and 
determining, according to the padding flag, whether the data packet comprises the padding field (¶[0034] padding bits indicate (to a receiving end) whether data is padded or not (note that while this refers to the original packet, it is widely known in the art that the purpose of a padding bit is indicating if padding is present, and it's in fact, inherent for the RTP protocol, see RFC 4588, page 9, "bit must be set" to indicate to receiving end that there is padding)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Wang and Xavier in view of Bajpai so that prior to determining, according to the RTP padding field in the RTP data packet, whether the RTP data packet is the retransmitted RTP data packet, the method further comprises: acquiring a padding flag in an RTP header field in the RTP data packet; and determining, according to the padding flag, whether the RTP data packet comprises the RTP padding field.
.
Allowable Subject Matter
Claims 2-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060291468 A1, which generally relates to methods for retransmitting lost media packets (see title), wherein a receiving end determines to request re-transmission the lost packets after parsing the headers of received packets (see ¶[0044]).
US 20070133579 A1, which generally relates to methods for retransmitting packets of data according to a retransmission request (see ¶[0015]). The retransmitted packets include padding (see ¶[0077]).
US 20130021897 A1, which generally relates to methods for retransmitting data and padding bits are used to communicate retransmission related data (see ¶[0206]). However, the retransmission related data is data transmitted from a device requesting the retransmission of the data, and not from a device retransmitting the data or even in the retransmitted packets, as claimed.
US 20140337473 A1, which generally relates to methods for retransmitting data and padding bits are used to communicate retransmission related data (see ¶[0179]).

Mazurczyk et al., Information-Hiding-Using-Improper-Frame-Padding, researchgate, 2010, which generally relates to adding hidden information in the padding of data packets (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.